Citation Nr: 0618030	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  05 10 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for residuals of a 
circumcision.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION


The veteran served on active duty from July 1954 to June 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire (RO), which denied the benefits 
sought on appeal.


FINDING OF FACT

There is no competent medical evidence that the veteran's 
inservice circumcision resulted in any chronic residual 
disability.


CONCLUSION OF LAW

Residuals of a circumcision was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  The VA notice provided in June 2004 
fulfills the provisions of 38 U.S.C.A. § 5103(a) save 
for a failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective 
date for the disability on appeal.  The failure to 
provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claim for service connection, and any questions as to 
the appropriate disability rating or effective date to 
be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim.

Background

The service medical records indicate that the veteran was 
advised by naval doctors to be circumcised due to congenital 
phimosis which existed prior to enlistment.

Service medical records show a circumcision was performed in 
October 1955 due to congenital phimosis.  The post operative 
course was uneventful except for moderate hematoma formation.  
The veteran was initially declared fit for duty which was 
cancelled due to the development of a small infection of the 
prepuce.  The infection was treated with Myciguent ointment.  
The records state it healed well and the veteran was fit for 
duty.  The surgery was performed on October 6, 1955 and the 
veteran returned to duty November 4, 1955.

Post service medical records provided by the veteran show no 
complaints, treatment or diagnosis of residuals from the 
circumcision.  The veteran's private medical records in April 
2004 show a notation stating erectile dysfunction.

In 2004, the veteran's wife submitted a written statement 
that twenty years ago the appellant complained about losing 
feeling in his penis and subsequently began having erectile 
problems.

The veteran testified at a Manchester, New Hampshire RO 
hearing in June 2005.  He testified that he thought the 
circumcision had caused the nerves in his penis to shrink and 
that he had turned out to be an "invalid."  He stated that 
his penis had never healed due to the circumcision.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then evidence of a 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.3.04(b). 

A preexisting injury of disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during , and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991). 

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stated that "temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered 'aggravation 
in service' unless the underlying condition, not just the 
symptoms, has worsened."  See Maxson v. West, 12 Vet. App. 
453, 458 (1999), citing Hunt.

Analysis

There are no medical records that provide evidence that the 
veteran is currently suffering from residuals of a 
circumcision performed while the veteran was on active duty.  
The only notation in all the medical records submitted is a 
brief notation in an April 2004 record which states 
"erectile dysfunction."  No further explanation or 
commentary is put forth.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinksi, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-144 (1992).  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. At 225.  The Court 
further stated that where the proof is insufficient to 
establish a present disability there could be no valid claim 
for service connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for residuals of a circumcision; however, 
there is no competent evidence of record which establishes 
that he currently has any disabling residuals resulting from 
the circumcision. Under these circumstances, there is no 
basis on which to grant service connection for residuals of a 
circumcision.

In 2004, the veteran's wife submitted in her written 
statement that her husband began losing feeling in his penis 
and having erectile problems twenty years ago.  That would 
date the onset of symptoms to 1984, i.e., almost 30 years 
after the in-service surgery.  While the veteran's wife can 
report her recollection of events, any statements as to the 
origins of a current disability are not probative because lay 
persons are not competent to offer medical opinions.  Moray 
v. Brown, 5 Vet. App. 211 (1993).  

The evidence is against a grant of service connection either 
on the basis of incurrence in service or aggravation in 
service.  The preponderance of the evidence is against 
finding any current disability following surgery for a 
preexisting congenital abnormality.  As such, service 
connection must be denied.

In reaching this decision the Board considered the 
appellant's own assertion that he has residuals from a 
circumcision due to his active duty service.  The appellant 
claimed at his RO hearing that he believed the nerves in his 
penis had shrunk. The veteran, however, as a lay person is 
not competent to offer an opinion which requires specialized 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).


ORDER

Entitlement to service connection for residuals of a 
circumcision is denied.

____________________________________________
DEREK R.BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


